 

Exhibit 10.1

 



[image_001.jpg] 

 

 

 

435 Devon Park Drive, Suite 715

Wayne, PA 19087

 

t: 610 254 4201 f: 610 717 3390

aevigenomics.com



 



 

  

 

May 21, 2019

 

Michael McInaw

3416 W. Queen Lane

Philadelphia, PA 19129

 

Dear Mike,

 

On behalf of Aevi Genomic Medicine, Inc. (“Aevi” or the “Company”), I am pleased
to offer you the promotion to the position of Chief Financial Officer on an
interim basis, reporting to me as CEO of Aevi. The effective date of your
promotion is June 1, 2019.

 

The terms of your employment are as follows:

 

Annual Base Salary: $180,000 (paid in accordance with Aevi’s payroll policies),
subject to withholding of taxes and other authorized deductions. The base salary
will be reviewed annually and subject to adjustment based on a recommendation
from me, as the CEO of Aevi and at the discretion of the Compensation Committee
of our Board of Directors.

 

Retention Bonus: You are eligible to earn two separate cash lump sum bonuses of
$25,000 each. The first $25,000 bonus will become payable if you remain in
active service with Aevi through the filing date of its Form 10-Q for the fiscal
quarter ended June 30, 2019 (the “First Bonus”). The second $25,000 bonus will
become payable if you remain in active service with Aevi through the filing date
of its Form 10-Q for the fiscal quarter ended September 30, 2019 (the “Second
Bonus”). In the event that you are terminated by the Company without Cause (as
defined below) prior to the filing date of its Form 10-Q for the fiscal quarter
ended June 30, 2019, Aevi will pay you the First Bonus and Second Bonus. In the
event that you are terminated by the Company without Cause after the First Bonus
is earned and before the filing date of its Form 10-Q for the fiscal quarter
ended September 30, 2019, Aevi will pay you the Second Bonus. If a Change in
Control (as defined in the Aevi Genomic Medicine, Inc. Stock Incentive Plan)
occurs and you remain in active service with Aevi through such event, any unpaid
First Bonus and/or Second Bonus will become earned and payable.

 

If your employment terminates for any reason other than a termination by the
Company without Cause prior to the date that the First Bonus and/or Second Bonus
is earned or prior to a Change in Control, you will not be eligible to receive
the applicable retention bonus(es). If you earn the retention bonus(es), payment
will be made on the first normal payroll date after the applicable retention
bonus is earned.

 



 

 

 

For purposes hereof, “Cause” means any of the following (in each case as
determined by the Company’s Board of Directors: (i) your conviction of, or plea
of nolo contendere to, a crime of embezzlement or fraud or any felony under the
laws of the United States or any state thereof; (ii) an act of fraud, gross
negligence, willful misconduct or dishonesty by you that could reasonably be
expected to be materially injurious to the Company or an affiliate; (iii) your
material breach of any of any agreement between you and the Company; (iv) an act
of moral turpitude committed by you that could reasonably be expected to lead to
a material harm (financial or reputational) to the Company or an affiliate; or
(v) your alcoholism or illegal drug use or drug abuse.

 

Annual Bonus: Subject to the terms of the company’s Annual Incentive Bonus
program, provided that you continue in service through the date bonuses, if any,
are paid, you will be eligible to receive an annual bonus. The amount of the
award is subject to the evaluation of performance at both the Company and
individual levels, as well as any other performance criteria that apply to your
position.

 

Benefits: You and your dependents will remain eligible for the Company-provided
health insurance plan as well as dental, vision, life insurance and
paid-time-off to the same extent currently provided.

 

Employment at Will: Employment with Aevi is at will meaning that your employment
is not for any specific duration and may be terminated by either party at any
time, with or without cause.

 

Please confirm your acceptance of these employment terms by signing this letter
and returning a copy to me.

 

 

Kind regards,

  

 

Michael Cola

Chief Executive Officer

  

 

I accept the employment terms as set forth above.

  

 

By:  /s/ Michael McInaw     Name: Michael McInaw  

 



 

 

 

